ACCEPTED
                                                                                       01-14-00123-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  1/2/2015 9:54:51 AM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK
                           IN THE COURT OF APPEALS

                            FIRST JUDICIAL DISTRICT
                                                                       FILED IN
                                 HOUSTON, TEXAS                 1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                         APPEAL NUMBER 01-14-00123-CV           1/2/2015 9:54:51 AM
                        Trial Court Cause Number: 2013-29304    CHRISTOPHER A. PRINE
                                                                        Clerk


         On Appeal from the 246th District Court of Harris County, Texas

KAYLA MARIE McCARTNEY                    }     APPELLANT
                                         }



V.
                                         }


JOSHUA NEAL POLK                         }     APPELLEE


                APPELLEE'S MOTION FOR REHEARING EN BANC

Counsel for Appellee:                          Counsel for Appellant:

Jay M. Wright                                  Timothy Hootman
204 West Davis Street                                 2402 Pease Street
Conroe, Texas 77301                            Houston, Texas 77003
Telephone: 936-494-2462                        Telephone: 713-247-9548
Telecopier: 936-494-1976                       Telecopier: 713-583-9523
Email: jaywrightattyC2ihotmail.corn            Email: thootman20002yahoo.com
Attorney for Appeal

                                               Lianna Garza
                                               1010 Lamar, Suite 860
                                               Houston, Texas 77002
                                               Attorneys for Appeal
                          LIST OF PARTIES AND COUNSEL

Appellant:                                         Appellee:

KAYLA MARIE McCARTNEY                              JOSHUA NEAL POLK
17855 Camp Cove Drive                              17015 Carrol Lane
Cypress, Texas 77429                               Willis, Texas 77378


Counsel for Appellant:                             Counsel for Appellee:

Timothy A. Hootman                                 Jay M. Wright
2402 Pease Street                                  Attorney at Law
Houston, Texas 77003                               204 West Davis Street
Telephone: 713-247-9548                            Conroe, Texas 77301
Telecopier: 713-583-9523                           Telephone: 936-494-2462
Email: thootman2000@yahoo.com                      Telecopier: 936-494-1976
Attorney for Appeal                                Email: jaywrightatty@hotmail.com
                                                   Attorney at trial and Appeal
Liana Garza
1010 Lamar, Suite 860
Houston, Texas 77002
Attorney for Trial and Appeal

Office of the Attorney General, Child Support Division
Treasea Trevino, Assistant Attorney General
4600 Highway 6 North, Suite 300
Houston, Texas 77084
Attorney for Trial only




                                                                                      2
                              TABLE OF CONTENTS

Cover Page                                               1

List of Parties and Counsel                             2

Table of Contents                                       3

List of Authorities                                     4

Motion For Rehearing En Bank on Appeal                 5,6,7

Certificate of Word Count                               7,8

Certificate of Service                                  8

Appendix Cover Sheet                                    9

Appendix Exhibit One Cover with Judgment                10

Appendix Exhibit Two Cover with Opinion                 11

Appendix Exhibit Three Cover with Dissenting Opinion    12




                                                               3
                                LIST OF AUTHORITIES

Cases                                                                         Page

Butnaru v. Ford Motor Co., 84 S.W3d 198 (Tex. 2002)                           5

City of Keller v. Wilson, 168 S.W.3d 802 (Tex. 2005)                          5

In Re H.S.B., 401 S.W.3d 77 (Tex. App.--Houston [14th Dist.] 2011, no pet.)   5,6

Statutes, Rules and Codes

Rule 49.7, Tex. R. App. Proc.                                                 5


Treatises, Books and Publications

Bill O'Reilly, Culture Warrior, Broadway Books publishing, New York 2006      7
                         MOTION FOR REHEARING EN BANC

        COMES NOW the Appellee, JOSHUA POLK, pursuant to Rule 49.7, Tex. R.

App. Proc., and moves this Honorable Court of Appeals to re-hear this case En Banc for

the reasons set forth below.

        The reasons the Court of Appeals should re-hear and re-consider this case En

Banc is due to the major impact this ruling will have on family law cases throughout the

State of Texas. The judgment of the Court is filed as Appendix Exhibit One. The

Majority Opinion of the Court is filed as Appendix Exhibit Two. The Dissenting Opinion

is filed as Appendix Exhibit Three.

        A majority of the panel in this case properly cited the burden on the Appellant in

this case that she must prove "(1) there is a complete absence of evidence of a vital fact,

(2) the court is barred by rules of law or evidence from giving weight to the only

evidence offered to prove a vital fact, (3) the evidence offered to prove a vital fact is

more than a mere scintilla, or (4) the evidence conclusively establishes the opposite of the

vital fact. City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005)." Appendix

Exhibit Two, Opinion at p. 10.

      The majority then reaches an historic decision that flies directly in the face of two

Supreme Court holdings: 1. City of Keller v. Wilson, 168 S.W.3d 802, 807 (Tex. 2005);

and there is no basis for concluding that the trial court abused its discretion in granting

the name change, according to the holding in Butnaru v. Ford Motor Co., 84 S.W.3d 198,

211 (Tex. 2002), because "The trial court does not abuse its discretion if some evidence

reasonably supports the trial court's decision." It also runs contrary to the holding of the

14th Court of Appeals in In Re H.S.B., 401 S.W.3d 77 (Tex. App.--Houston [14tl Dist.]


                                                                                               5
2011, no pet.)

        The majority in this case is attempting to overturn yet another, historic tradition

that is the pillar of the American family by this decision. Having siblings carry the name

of the father is one of foundations of the Anglo-American tradition going all the way

back to the establishment of "Coats of Arms" identifying families based upon the

parentage of the father. This decision is a major volley in the attack on the traditional

American family coming froth--of all places--the State of Texas. The Appellant, mother

of the child, has no other children and, therefore, no other siblings with which this child

must develop a relationship. It is clearly in this child's best interest to identify with and

develop a relationship with his sibling.

        The Dissenting Opinion correctly points out that "Because the trial court did not

abuse its discretion in determining that fostering a sibling relationship merited a change

in the child's name and was in the child's best interest, I respectfully dissent." Appendix

Exhibit Three, Dissenting Opinion at 1-2. The impact of the decision is to tell trial court

judges that this factor (fostering a sibling relationship) has no weight and cannot be

considered as a basis for changing the name of a child.

       The intended effect is to destroy the Anglo-American tradition of identifying

family members by the Father's last name and to further muddy the waters as to what

constitutes "family identity" in our society. See, for example, "I have chosen to jump

into the fray and become a warrior in the vicious culture war that is currently under way

in the United States of America. And war is exactly the right term. On one side of the

battlefield are the armies of the traditionalists like me, people who believe the United

States was well founded and has done enormous good for the world. On the other side are



                                                                                                6
the committed forces of the secular-progressive movement that want to change America

dramatically: mold it in the image of Western Europe." p. 1, Bill O'Reilly, Culture

Warrior, Broadway Books publishing, New York, 2006. This court should be engaged in

preserving American traditions that support the American family and not attempting to

destroy family bonds.

        Because the Majority Opinion ignores Supreme Court holdings and attempts to

strike at the heart of American family traditions, the entire Court of Appeals En Bane

should rehear and re-consider this case, withdraw the Majority Opinion, and substitute an

En Banc Judgment and Opinion affirming the trial court's decision in this case.

                              CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellee respectfully requests the

Court En Banc to rehear and reconsider the Majority ruling in this Appeal, withdraw the

Majority Opinion, and substitute an En Banc Judgment and Opinion affirming the trial

court's decision in this case and grant any such further relief to which Appellee may be

entitled.

                                     Respectfully Submitted,


                                     Jay Nr Wright
                                     State Bar No. 22041800
                                     204 West Davis Street
                                     Conroe, Texas 77301
                                     Telephone: 936-494-2462
                                     Telecopier: 936-494-1976
                                     Email: jaywrightatty@hotmail.com
                                     ATTORNEY FOR APPELLEE

                              CERTIFICATE OF WORD COUNT

        I hereby certify that, on December 31, 2014, in accordance with Rule 9.5 of the



                                                                                          VA
Rules of Appellate Procedure, that the number of words contained in this Motion For

Rehearing En Banc are 1,271 according to the computer program used to prepare this

document.


                                    Jay M. Wright

                             CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2014, a true and correct copy of the above
and foregoing Motion For Rehearing En Banc of Appellee was served upon Timothy A.
Hootman, 2402 Pease Street, Houston, Texas 77003, thootman2000@yahoo.com and
Treasea Trevino, Assistant Attorney General, Child Support Division, 4600 Highway 6
North, Suite 300, Houston, Texas 77084, FAX: 713-281-345-9457, via electronic
notification and first-class U.S. mail, in accordance with the Rules of Appellate
Procedure.

                                           JayM. •right




                                                                                      8
                      IN THE COURT OF APPEALS

                      FIRST JUDICIAL DISTRICT

                           HOUSTON, TEXAS

                   APPEAL NUMBER 01-14-00123-CV
                  Trial Court Cause Number: 2013-29304


      On Appeal from the 246th District Court of Harris County, Texas

KAYLA MARIE McCARTNEY                }     APPELLANT
                                     }


V.
                                     }


JOSHUA NEAL POLK                     }     APPELLEE



              COVER SHEET FOR APPENDIX OF EXHIBITS

                       EXHIBIT ONE: JUDGMENT

                        EXHIBIT TWO: OPINION

                EXHIBIT THREE: DISSENTING OPINION
APPENDIX EXHIBIT ONE

     JUDGMENT




                       10
                                       JUDGMENT

                                   Court of ftvealo
                              first Atotrict of 1Icxa
                                    NO. 01-14-00123-CV

                      IN THE INTEREST OF A.E.M., A Minor Child

     Appeal from the 246th District Court of Harris County. (Tr. Ct. 20 13-29304).

       This case is an appeal from the final judgment signed by the trial court on January
14, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the trial court's judgment in the
following respect: it orders the surname of the child to be changed. Accordingly, the
Court reverses the trial court's judgment and renders judgment that the child's surname
remains McCartney.

       The Court orders that the appellee, Joshua Neal Polk, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 16, 2014.

Panel consists of Justices Higley, Bland, and Sharp. Opinion delivered by Justice Higley.
Justice Bland, dissenting.
APPENDIX EXHIBIT TWO

      OPINION




                       11
Opinion issued December 16, 2014




                                       In The

                               Court of ftpealys
                                      For The

                           jftrt flitritt of x1exao

                               NO. 01-14-00123-CV


                IN THE INTEREST OF A.E.M., A Minor Child



                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-29304


                                   OPINION

      After meeting with an officer from the Child Support Division of the Office

of the Attorney General, the parents of A.E.M. could not reach an agreement on all

the terms for a child support and custody order. The only issue left unresolved was

whether the child's last name should be changed to his father's last name. After a

hearing, the trial court ordered the child's surname to include his father's surname.
In three issues on appeal, the mother argues (1) the trial court lacked subject-matter

jurisdiction to order the child's last name to be changed, (2) the evidence is legally

insufficient to support the change of the child's last name, and (3) the written

judgment does not conform to the trial court's orally rendered judgment.

      We reverse and render.

                                    Background

      After A.E.M. was born, his parents attended a negotiation conference with

an officer from the Child Support Division of the Office of the Attorney General.

The parents reached agreement on most of the issues discussed, but could not reach

an agreement on the last name of the child. The father wanted the child's last

name changed to his last name. The mother wanted the child to keep her last

name. The Office of the Attorney General filed a petition for confirmation of a

non-agreed order with the trial court. The father filed a request for a hearing on the

non-agreed issues.. Specifically, the father requested the trial court to resolve his

request to change the child's name to his last name.

       The trial court held a haring. At the hearing, the father testified that he

wanted to change the child's name to his last name because he had a daughter who

had his last name and he wanted them to have the same last name. The father

explained that he had visitaiioh rights with his daughter The father and mother in

this case had agreed that the father would also have visitation rights with A E M
The father testified that he also wanted the child to have his last name so there

would be someone to carry on his family name and so that the child would have his

name if the child entered the military. He acknowledged, however, that the child's

keeping his mother's last name would not be detrimental to the child.

      The mother testified that her last name held respect in the community

because her father had run a business for 33 years in the small town where she

lived. She also testified that the father had indicated he was attending visitation

periods only in an attempt to get their son's last name changed to his and had told

her at, one time, that he was willing, to sign his parental rights away.

      The trial court's judgment orders the child's last name to be changed to the

father's last name.

                            Subject-Matter Jurisdiction

      In her first issue, the mother asserts that the trial court lacked subject-matter

jurisdiction to order the child's last name to be changed.

      The dispute over their child's last name arpe during meetings with the

Child Support Division of the Office of the Attorney General. Pursuant to Chapter

233 of the Texas Family Code, the Office of the Attorney General is authorized to

attempt expedited administrative actions concerning child support and medical

support obligations.     See. Tix. FAM. CODE. ANN. § 233.001 (Vernon 2014)

(explaining purpose of chapter,is to authorize "Title IV-D" agency to take



                                            3
expedited administrative actions concerning child support and medical support

obligations); see also TEX. FAM. CODE ANN. § 231.001 (Vernon 2014) (designating

Office of the Attorney General as Title IV-D agency in Texas). If, as here, the

parties cannot reach complete agreement in the administrative process, the Office

of the Attorney General may file a petition for confirmation of a non-agreed child

support order. Id. §§ 233.012(3), .020 (Vernon 2014). After the petition has been

filed, certain strict deadlines apply before a hearing is held on the issues that

remain outstanding. See id. §§ 233.023, .026 (Vernon 2014).

      The thrust of the mother's complaint is that the Office of the Attorney

General lacked the authority to negotiate the last name of the child during the

administrative process and, therefore, the trial court lacked jurisdiction to consider

the matter in the subsequent hearing. We conclude that the trial court had

jurisdiction to determine the last name of the child.

      Generally, family courts in Texas have "the jurisdiction and power provided

for district courts by the constitution and laws of this state." TEX. Gov'T CODE

ANN. § 24.60 1(a) (Vernon 204). Additionally, they have primary responsibility

for cases involving family law matters. Id. § 24.601(b). The law on changing a

child's name is contained in the family code.           See TEx. FAM. CODE ANN.

§ § 45.00 1—.005 (Vernon 2014). Accordingly, it is undisputable that the family

court generally had jurisdiction to determine the child' s last name



                                           4            H
      The question we must address, then, is whether anything in Chapter 233 of

the Family Code excluded the consideration of the child's name from the trial

court's jurisdiction. We apply statutory construction principles in determining

whether a statutory requirement is jurisdictional.    City of DeSoto v. White, 288
S.W.3d 389, 394 (Tex. 2009). We review the matter de novo. Id. "We resist

classifying a provision as jurisdictional absent clear legislative intent to that

effect." Crosstex Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 391 (Tex.

2014). "Since the Legislature is bound to know the consequences of making a

requirement jurisdictional, one must ask, in trying to determine legislative intent,

whether the Legislature intended those. consequences." Univ. of Tex. Sw. Med. Dr.

at Dali. v. Loutzenhiser, 140. S.W.34 351, 359 (Tex., 2004), superseded by statute

on other grounds as recognized mr Prairie View .A & M Univ. v. Ciiatha, 381
S.W.3d 500, 511 (Tex. 2012). Indeterhiining the legislative intent, we consider

"(1) the plain meaning of the statute.;:..(2) the presence or absence of specific

consequences for noncompliance'; (3) the purpose of the statute; and (4) 'the

consequences that result from each possible interpretation. " Crosstex Energy, 430
S.W.3d at 392 (quoting White; 288 S.W.3d at 3.96).

      In determining whether Chapter 233 limits the jurisdiction of the trial court,

we must look at tle plain 1nguage of the statute. Section 233.001 provides that

the purpose of the procedures specified in the chapter is to enable the Office of the


                                          5
Attorney General "to take expedited administrative actions to establish, modify,

and enforce child support or medical support obligations, to determine parentage,

or to take any other action authorized or required under Part D, Title IV, of the

federal Social Security Act (42 U.S.C. Section 652 et seq.) and Chapter 231." TEX.

FAM. CODE ANN. § 233.001(a)..

      The purpose of the administrative conference between the parties "is to

provide an opportunity to reach an agreement on a child support order."            Id.

§ 233.012(1). The child support review order is meant to cover topics such as

"current child support, medical support, a determination of any arrearages or

retroactive support, and, if not otherwise ordered, income withholding."           Id.

§ 233.017(a).

      However, if the parties do not agree on an order, the child support review

order "may specify and reserve for the court tt the confirmation hearing

unresolved issues relating to conservatorship or possession of a child."           Id.

§ 233.017(d). At the hearing on the non-agreed order, "any issues in dispute shall

be heard in a trial de novo." Id. § 233.025(b).

      Even if we concluded that the administrative conference can only cover

matters relating to paternity determinations, child.siipport obligations, and medical

support obligations, the hearing before the trial court on the unresolved issues is

intended to allow matters beyond thQse limitations, Including conservatorship and



                                          6
possession of a child. See id. § 233.017(d). While it does not specifically include

name changes as a matter that can be resolved by the trial court, the statute also

does not exclude it. See id.; see also Crosstex Energy, 430 S.W.3d at 392 (holding

presence or absence of specific consequences for noncompliance is factor for

determining whether statute is jurisdictional). Moreover, even if we interpreted

these statutes to restrict the cniderations to be taken by the trial court, nothing in

the statutory framework suggests the limitations are jurisdictional.      See White, 288
S.W.3d at 395 (holding fact that statutory requirement is mandatory does not mean

compliance with it is jurisdictional).

       At best, the fact that changing a child's name was not identified as a topic to

be resolved in the Chapter 233 hearing before the trial court suggests that it was

not generally intended to be resohcd in the hearng. From there, there is no more

than a weak inference to concluik: th:t the lcgis!atpre intended this to be a strict

jurisdictional limitation. Se     T'm.csic.v Energy, •43U S.\V.3d at 392 ("Although the

plain meaning might suggest a jurisdctional bar.. it does not meet the requisite

level of clarity to establish the statute as jurisdjctional.).

       Finally, we see no negative.nsiueiices that might iarise from holding any

                             no' juri:dicionil. Sce ii. (.hokhng consequences that
limitations on the hearing are

result from each possible in       IUi 11   i. factor     determining whether statute is

jurisdictional). [yen if tr!e name ol i.bc child i: ior giiera I',' intended to be part of
the trial court's hearing, any injured party can object to its inclusion. See id. at 391

("A party may waive a mandatory,' I:" on-jurisdictional requirement by failing to

timely object."). Here, instead, the mother actively participated in presenting

evidence on the matter. See Moore v. Altra Energy 'Technologies, Inc., 321 S.W.3d
727, 734 (Tex. App.—Houston [14th Dist.] 2010, pet. denied) (holding matter is

tried by consent if record shows all parties understood issue was developed in trial

and no party objected).

       In contrast, making the matter jurisdictional would open it to indefinite

collateral attack and leading to 'uncertainty in matters that the parties actively

presented to the trial court.   See Crosstex Energy, 430 S.W.3d at 393 (holding it

does not follow that creation ofl.procedural bar means legislature wanted judgment

attacked in perpetuity); White, 288 S.W.3d at 393 (holding that deeming provision

jurisdictional opens way to making judgments . iij: fl            le to delayed attack for

variety of irregularities that should, be sealed after judgment).

       We hold there was no jurisdictional bar, to the trial court's determination of

the child's last name. We overrule the mother's first isue.

                                   Legal Sufficiency.

      In her second issue, the mother argues that the evidence is legally

insufficient to support the change of the child' : s last name.




                                             8
A. Standard of Review

      We review a trial court's ruling on a request to change the name of a child

for an abuse of discretion. In re H.S.B., 401 S.W.3d 77, 81 (Tex. App.—Houston

[14th Dist.] 2011, no pet.); In re Guthrie, 45 S.W.3d 719, 723 (Tex. App.—Dallas

2001, pet. denied). A trial court abuses its discretion when it acts in an arbitrary or

unreasonable manner, or if it acts without reference to any guiding rules or

principles. Tex. Dept. of Human Serys. v. E.B., 802 S.W.2d 647, 649 (Tex. 1990);

In re H.S.B., 401 S.W.3d at 81. "The factfinder is the sole judge of the credibility

of the witnesses and the weight to give their testimony."          Bush v. Bush, 336
S.W.3d 722, 730 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

      When reviewing the sufficiency of the evidence for an-abuse-of-discretion

review, the sufficiency grouiid is not an independent issue.    See Moreno v. Perez,

363 S.W.3d 725, 735 (Tex, .pp.—Houston [1st Dist.] 2011, no pet.); In re H.S.B.,
401 S.W.3d at 81 instead, the sufficiency challeng is incorporated into the abuse

of discretion review. Morenp 363 S.W.3d at 73; In re H.S.B., 401 S.W.3d at 81.

In this situation, "[o]ur analysis employs a two-priged inquiry (1) whether the

trial court had sufficient information upon which to exercise its discretion; and (2)

whether the trial court erred in its application o disetion." Moreno, 363 S.W.3d

at 735 (citing McGuire v McGuire, 4 S W 3d 382, 37 n 2 (Tex            App —Houston

[lstDist] 1999, no pet.)).



                                           9
      Aparty challenging the legal sufficiency of the evidence on an issue for

which it did not carry the burden of proof will prevail if (1) there is a complete

absence of evidence of a vital fact, (2) the court is barred by rules of law or

evidence from giving weight to the only evidence offered to prove a vital fact, (3)

the evidence offered to prove a vital fact is no more than a mere scintilla, or (4) the

evidence conclusively establishes the opposite of the vital fact.     City of Keller v.

Wilson, 168 S.W.3d 802, 810 (Tex. 2005). "More than a scintilla of evidence

exists when the evidence supporting the finding, as a whole, rises to a level that

would enable reasonable and fair-minded people to differ in their conclusions."

Merrell Dow Pharm., Inc. v. Havnr, 953 S.W.2d 706, 711 (Tex. 1997) (internal

quotations omitted).

B.    Analysis

      The father sought to -Qhang6 A.E.M.'s last. .me to his last name under

authority of Chapter 45 of tl Texas Family Code           See TEX. FAM CODE ANN

§ § 45.001—.005 (Vernon 2014) Section 45.004 prp1ides, n pertinent part, that

"[t]he court may change the name of a child if the hnge is in the best interest of

the child . . . ." TEX. FAM. C6DE ANN. § 45.004(a(1). While neither parent has

any specific right to name the eii1d, once the child       been named, the name will

not be changed unles the ompiaii.ing parent..                there is good reason to

change the name In re, Gzi 1ire, 45 S W 3d at 724            general rule is that courts



                                           10
will exercise the power to change a child's name reluctantly and only when the

substantial welfare of the child requires it." Id at 723; see also In re H.S.B., 401
S.W.3d at 83 ("In Texas, courts have held that a child's name should not be

changed unless the party seeking the change shows that the original name is

detrimental to the child.").

      The statutes permit a name change when it is "in the best interest of the

child." TEx. FAM. CODE ANN. § 45.004(a)(1). Accordingly, the only facts relevant

to our review of the trial court's determination are the facts concerning the child's

best interest; the interests of the parents are not relevant. In re H.S.B., 401 S.W.3d

at 83. The Fourteenth Court of Appeals, in In re H.S.B., reviewed the various

balancing tests used to determine whether a name change was warranted. See id. at

84-85. In doing so, it rejected factors unrelated to the best interest of the child.

See id. (rejecting emba7iasment, inconvenience, or confusion suffered by

custodial parent; delay in reqüsting name change; and parents' financial support

as factors to be considered). We agree with our sister court that these factors do

not belong in a balancing test focused on determining the best interest of the child.

Accordingly, we adopt the balancing test announced in In re H.S.B. See id. at 84;

Those factors are:

       (1) the name that would best avoid anxiety, embarrassment,
             inconvenience, confusion, or disruption for the child, which
             may include onsideration of parental misconduct and the



                                          11
            degree of community respect (or disrespect) associated with the
            name,

      (2)   the name that would best help the child's associational identity
            within a family unit, which may include whether a change in
            name would positively or negatively affect the bond between
            the child and either parent or the parents' families,

      (3)   assurances by the parent whose surname the child will bear that
            the parent will not change his or her surname at a later time,

      (4)   the length of time the child has used one surname and the level
            of identity the child has with the surname,

      (5)    the child's preference, along with the age and maturity of the
             child, and

      (6)    whether either parent is motivated by concerns other than the
             child's best interest--for example, an attempt to alienate the
             child from the other parenL

Id.

      For the first factor, there was little indication in the record that either

                           4
parent's name would avpi a1iy embarrassment or d sruption for the child or that

there was a significant amount of respect oi disrespect, for either name in the

community. The mothrr testified that her last name held repect in the community

because her father had run a business for 33 years '1n the small town where she

lived The trial court copid iave discounted this,te,stiony, owever. See City of

Keller, 168 S W 3d at 819, 827 (holding fact finder i ' sole judge of credibility of

witnesses and weight to givq, their testimony, legal sufficiency review must credit




                                         12
favorable evidence if reasonalle fact finder coJld, and disregard contrary evidence

unless reasonable fact finder could not).

      The father argues that this,factor weighs in his favor because if he "takes the

child to the doctor, takçs the chid somewhere with his sister, or attends the child at

school, it will be better for the child to be identified with [the father's] last name"

The father overlooks the fact that the mother is the one with he greatest custodial

possession of the child and, therefore, is the one who will most often take the child

to the doctor, take the child out in public, and take the child to school. Based on

the father's argument, then, this factor weighs in favor of the mother. Viewing the

record in the light most favorable to the ruling, however, we will consider this

factor to be neutral.

       For the second factor, the father testified that he had a daughter and that he

wanted them to get      to kn9w each other and have the same last name In         In re

H S B, the court recognized that sharing a last name with a full or half-blood

sibling was relevant to determining whether the last nme should be changed 401

S W 3d at 86-87 In that case, the child in question would spend the majority of

his time with his mother and older brother, both of whom had the same last name

Id at 80, 87 The child in question and his older btothei were close in age and

would regularly attend the sare church and the same schools         Id The court held




                                            13
that giving the child the mother's last name "would more strongly associate H.S.B.

with a family unit consisting of his brother and his custodial parent." Id. at 87.

      In this case, in contrast, the father is not the custodial parent for A.E.M. or

for his daughter. He only has periodic visitation rights for both, and there was no

testimony concerning how much these visitation times would overlap. The father

and mother in this case do not live in the same town or in surrounding towns, and

there is no indication of where the father's daughter lives. There is also no

indication of the daughter's age.

      In short, there is little evidence that giving A.E.M. the same last name as his

half-sister "would more strongly associate, [him] with a family unit."               Id.

Accordingly, while there is some evidence in the. father's favor for this factor, the

overall significance of the evidence is slight.

      The father testified that ie also wanted the child to have his last name so

there would be someone to carry on his family name and so that the child would

have his name if he entered the militry. The father did iot explain, however, how

it would be more beneficial to the child to have his' last name instead of his

mother's last name in the event of entering the military or having children of his

own. And the father's perspnal desires to have his family name continued or be

represented in the military lare not, relevant inquiries.     Sçe id. at 84 (rejecting

factors that "inapproppcte1y shift the inquiry to the parents' interests")


                                           14
      The dissent criticizes our resolution of this factor, claiming we have

"accept[ed] the mother's reasoning and reject[ed] the father's." From this, the

dissent characterizes our holding as an improper displacement of the trial court's

responsibility to resolve coiflicts in the testimony. This is not what we have done,

however. It was within the trial court's discretion to disbelieve the mother's

testimony concerning the child's associationat identity with the family unit.          See

Bush, 336 S.W.3d at 730 (holding factfi.nder is sole judge of credibility of

witnesses and weight to give: their: testimony). In accordance, we have not

identified, let alone not placed any reliance on, the mother's testimony.

      Instead, we have focused solely on. 'the. evidentiary significance of the

father's testimony. Becusp tie :father:provided..,iittle 'to no information about the

other sibling and thealn(w.n ol time nc eøki potentially spend with A.E.M. to

develop any relationship, we have held: ti at the tetimonv simply identifying

another sibling who might occasionally see A. E. M. does not have strong

evidentiary significance.

      In contrast, the dissent would hold :that the mere existence of another child

bearing a parent's last name would be enough to warrant requiring the child's

name to be changed. Such a holding stands in stark contrast to the long-standing

 general rule ... that   COurLs   will   CXeLISC   the po   Cr 10   c, ange a child's name

reluctantly and only when .he substantial welfare 'of the child requires it."        In ;'c



                                             15
Guthrie, 45 S.W.3d at 724. The simple existence of another child who bears the

father's last name and who might periodically see A.E.M. does not establish that

the substantial welfare of A.E.M. requires a name change.

      For the third factor, neither parent testified about the possibility of changing

their last name in the future. See id. This factor is neutral.

      For the fourth and fifth factors, the child was nearly one-and-one-half years

old at the time of the hearing. The child had no level of identity with the last name

and had no ability to express a preference for his last name. See id. This factor is

neutral.

       For the final factor, there is little evidence to indicate that either parent was

motivated by concerns other than the child's best interest. The mother testified

that the father had indicated he was only attending visitation periods in an attempt

to get their son's last name changed to his and had told her at one time that he was

willing to sign his parental rgts aay. But the trial court could have discounted

this testimony. See City Kelle, 168 S W 3d at 819, 27                 Accordingly, this

factor is neutral

       In total, we have five neutral factors and one factor that slightly favors the

father. "The power , to chnge the name of a minc chik is exercised reluctantly

and only when necestped by the substantial welfare of the child. "' In re HS B,

401 S W 3d at 83 (iotin In re 1K, 922 S W 2d 20, '222 (Tex App.--San


                                            16
Antonio 1996, no writ)); accord In re Guthrie, 45 S.W.3d at 724. Given that the

father presented only some slight evidence for one factor of the test for establishing

the propriety of name changes, we hold that the father did not carry his burden of

establishing that the substantial welfare of the child requires the name change. See

City of Keller, 168 S.W.3d at 810 (holding legal sufficiency challenge will be

sustained if party that did not carry burden of proof shows evidence offered to

prove vital fact is no more than scintilla); Havner, 953 S.W.2d at 711 (holding

more than scintilla of evidence exists when evidence rises to level that would

enable fair-minded people to differ in conclusions).

      We sustain the mother's second issue*

                                     Conclusion

      We reverse the portion f, the judgment changing the last name of A.E.M.

and render a judgment that hJf last name remains the same.
APPENDIX EXHIBIT THREE

  DISSENTING OPINION




                         12
Opinion issued December 16, 2014.




                                      In The

                               Court of ftPeato
                                     For The

                          jftrt lah9tritt of !Iexa

                               NO. 01-14-00123-CV


                IN THE INTEREST OF A.E.M., A Minor Child



                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-29304



                            DISSENTING OPINION

      Faced with a Solomonic choice, the trial court ordered a child's name to

include his father's surname alongside his mother's. The child's mother argues,

and the majority holds, that the evidence is insufficient to support its decision.

Because the trial court did not abuse its discretion in determining that fostering a
sibling relationship merited a change in the child's name and was in the child's

best interest, I respectfully dissent

      We review a trial court's ruling to change a child's name under an abuse of

discretion standard. In re H.S.B., 401 S.W.3d 77, 81 (Tex. App.—Houston [14th

Dist.] 2011, no pet.); In re Guthrie, 45 S.W.3d 719, 723 (Tex. App.—Dallas 2001,

pet. denied). A sufficiency challenge is incorporated into this review. Moreno v.

Perez, 363 S.W.3d 725, 735 (Tex. App.—Houston [1st Dist.] 2011, no pet.); In re

H.S.B., 401 S.W.3d at 81-82. We determine "(1) whether the trial court had

sufficient information upon which to exercise its discretion; and (2) whether the

trial court erred in its application of discretion." Moreno v. Perez, 363 S.W.3d
725, 735 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (citing McGuire v.

McGuire, 4 S.W.3d 382, 387 n,2 (Tex. App.—Houston [1st Dist.] 1999, no pet.));

see also In re H.S..B., 401 S. .3d at 82. In determining whether a name change is

in a child's best interest, we defer to the trial court's resolution of credibility and

conflicts in the witness's testimony. See In re ILS.B, 401 S.W.3d at 87 (finding

that the trial court had the discretion to resolve conflicts in the testimony to

determine whether the father maintained a significant relationship with the child).

       Section 45.004 provides that "[t]he court may change the name of a child if

the change is in the best interest of the child. . . ."       TEX. FAM. CODE ANN.

§ 45.004(a)(1) (West 2014). As the majority olserves, this determination involves


                                           2
a number of factors. See also In re H.S.B., 401 S.V.3d at 84. However, the

"relative importance of thsç factors . . . will depend on the unique facts and

circumstances of each case." Id., As with any evaluation of evidence, the number

of factors favoring the trial court's ruling should not control the analysis; rather,

the logical force of the facts and inferences from them should.

      The majority acknowledges that including the father's last name could more

strongly associate the child with a family unit—in particular, his half—sibling. It

concedes that the remaining factors are neutral in their factual basis, and depend

heavily on credibility determinations of the testimony from the father and the

mother. Both parents had reason and motive to urge their respective positions; the

relative weight to accord their testimony on the highly. subjective nature of the best

interest in naming their child was uniquely within the trial court's purview—it saw

their demeanor and heard thcir, ws; we did not.

      Leaving the parent's testimcny aside t trial court heard one objective

piece of evidence—that of a sibling re1ationshi with another child—evidence that

standing alone favors the trial out's ruling In In re HS B, our sister court

reasoned that because the mother had another child, a shared last name between

half—siblings would foster the sibling relationship   Id at 86-87 In that case, the

father had no other children, aid the court determined that the use of the mother's
surname would more strongly associate the child with a family unit of the sibling

and parent. Id. at 87.

      In this case, the parties contested the evidence of an association with a

family unit. The child's father has visitation both with the child and the child's

half—sibling. He exercised his visitation, according to a "step—up" visitation plan

in place. He testified that he wants his children to get to know one another and

develop a relationship. The mother does not have other children. She testified that

the father attended visitation only to procure a name change in his favor and that

the child would reside mainly with her and her family. The majority accepts the

mother's reasoning and rejects the father's, but it was the trial judge as the fact

finder who was free to resolve the parent's conflicting testimony. See Id. (finding

that the trial court had the discretion to resolve conflicts in the testimony in

determining whether the father maintained a significant relationship with the

child).

          The majority dismisses the notion of importance of the child's sibling

relationship with another child. But the trial court reasonably could have found

that a shared surname with a half—sibling would further this sibling relationship

With objective evidence of a sibling relationship, the evidence is legally sufficient

to support the trial court's ruling. Because the logical force of the testimony

presented supports its decision, we should hold that the trial court did not abuse its
discretion in ordering the addition of the father's surname to his child's name. See

Moreno v. Perez, 363 S.W.3d at 735.

      Oral Pronouncement

      In her third issue, which the majority does not reach, the child's mother

argues that the trial court's written judgment does not conform to its orally

rendered judgment. In family law cases, a court renders judgment when it

announces its decision, either in writing or orally in open court.        Barton v.

Gillespie, 178 S.W.3d 121, 126 (Tex. App.--Houston [1st Dist.] 2005, no pet.)

(citing In re Fuselier, 56 S.W.3d 265, 268 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding)); see also In re R.A.H., 130 S.W.3d 68, 70 (Tex. 2004)

("[J]udgment is rendered 'when the decision is officially announced orally in open

court, by memorandum filed with the clerk,, or otherwise announced publicly.")

(quoting Garza v. Tex. Alcoh9lic Beyerage Comm 'n, 89 S.W.3d 1, 7 (Tex. 2002)).

In the case of an oral renditioi, the judgment becomes effective immediately; the

signing and entry of the jiid   h-ient are only ministerial acts Dunn v Dunn, 439
S W 2d 830, 832-33 (Tex 69) see Maldonado           V   Rosarzo, No 01-12-01071--

CV, 2013 WL 1316385, at *i(Tex App —Houston [1st Dist] Apr. 2, 2013, no

pet) (per curiam) ("Once a divorce   is granted by oral pronouncement in which
the trial court finally ajuidatés tl rights of :the parties, then entry of a written
judgment is purely a ministerial act."). The father in this case does not contest that

the oral pronouncement governs.

      At the hearing, the court orally pronounced a judgment "to add [the father's

last name] to the surname." The final order states that "[t]he birth records . . . shall

be amended to show. . . the child's surname as [the: father's last name]." Because

the oral pronouncement controls, we should sustain the mother's objection to the

written order and modify it to include the mother's surname first, then the father's

surname. See Dunn, 439 S.W.2d at 832-3.3; Barton, 178 S.W.3d at 126.

                                       Conclusion

       Because the trial court acted within its discretion in resolving the parent's

dispute as to the naming of their child, we should affirm its ruling. As the majority

instead overturns it, I respectfully dissent.




                                                Jane: Bland
                                                Justice

Panel consists of Justices Hley, Band, and Sharp

Justice Bland, dissenting.




                                            6